Citation Nr: 1719430	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a variously-diagnosed skin disability, to include eczema, psoriasis, hyperkeratosis, and porphyria cutanea tarda, as due to exposure to Agent Orange (herbicides). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio that denied reopening his service connection claim. 

In a September 2015 decision, the Board reopened the claim of entitlement to service connection for a skin disability and then remanded the claim for further development. 

When the case was returned to the Board, it denied the claim for service connection for a skin disability in a May 2016 decision. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In December 2016, the Veteran and the Secretary of VA (parties) submitted a Joint Motion for Remand (JMR), which vacated the Board's May 2016 decision and remanded it for additional development.  

The case has been returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the December 2016 JMR vacated the Board's May 2016 decision.  The bases of the remand were the Board's reliance on an inadequate medical opinion and its failure to address whether the Veteran's lay statements of in-service rashes would establish an in-service disease or injury under 38 U.S.C.A. § 1154(b) (West 2014).  

In reviewing the file more closely, the Board finds that there may be outstanding relevant private medical records.  Specifically, in a September 2003 VA treatment record, the examiner wrote, "Patient has had for four months a scaling rash of both hands, saw two private physicians[,] was diagnosed with hand dermatitis, also has scaling under the arms and the top of the feet, occasional blistering."  The Veteran submitted treatment records, dated from January 2003 to January 2004, from a private physician, who treated the Veteran for rash complaints.  In the January 2003 private treatment record, the physician wrote that he was seeing the Veteran at the request of Dr. Smith regarding the rash complaints and carbon copied Dr. Sherman Smith.  There are treatment records from Dr. Sherman Smith from April 2000 to 2002 (the month in 2002 is cut off), but it would appear that there are records after the 2002 entry that would address the Veteran's skin complaints (these records show treatment for knee pain).  The Board is aware that in July 2010, the Veteran submitted private medical records to VA, which do not show the name of the private physician; however, these records are dated from May 2007 to January 2009.  The Board will request the Veteran provide VA permission to obtain all of Dr. Sherman Smith's treatment records pertaining to the Veteran or the Veteran can submit those records himself.  These records may provide a more clear picture as to the Veteran's skin disability.

Accordingly, the case is REMANDED for the following action:

1.  Secure copies of all medical records from treatment the Veteran received from Dr. Sherman Smith beginning in at least 2002.  The Veteran may submit these records himself.  

2.  Request updated VA clinical records dated from November 13, 2015, to the present.  

3.  After the above action is complete, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present skin disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should identify all skin disabilities present.    

The examiner is informed of the following information:

* The Veteran served on active duty from September 1967 to September 1970.  He served in Vietnam and is presumed to have been exposed to herbicides.

* The separation examination shows that clinical evaluation of the skin, lymphatics was normal.  See VBMS document type entitled "STR - Medical," received 12/17/1970,  on p. 46.

* A November 23, 1970 VA examination report shows that the Veteran reported multiple shell fragment wounds in various areas.  He described pain in the right forearm, tightness in the right arm above the elbow, and multiple scars on the right arm, back, buttocks, and right thigh.  See VBMS document type entitled "VA Examination," received 11/23/1970, on p. 1.  Examination of the skin was "Clear."  See p. 2.  The examiner addressed the scars from the Veteran's shrapnel wounds in item #41.  See p. 3.  

* VA treatment records dated in 1983 do not show treatment for skin rash or skin complaints.  See VBMS document type entitled "CAPRI," received 12/30/1983.

* A December 20, 1983 VA examination report shows that the Veteran complained of pain in his right arm, hand, and fingers, ringing sound in the right ear, and having problems hearing things.  See VBMS document type entitled "VA Examination," received 1/13/1984, on p. 1.  There was no complaint involving a skin rash.

* In March 1998, the Veteran wrote, "I have had rashes on my arms since my return from [Vietn]am.  I seem to have more of an outbreak in winter.  I always thought the sun helped dry my skin in the summer."  See VBMS document type entitled "VA 21-4138 Statement In Support of Claim," received 03/30/1998, on p. 6.

* VA treatment records dated from 1999 to 2003 do not show treatment for or complaints of a skin rash.  When he was seen on July 24, 2002, he reported being treated for hypercholesterolemia, hypertension, tobacco dependence, and past muscle injury.  See VBMS document type entitled "CAPRI," received 11/18/2005, on p. 95-102.

* A January 2003 private medical record shows that the examiner wrote, "Complains of itchy rashes. 6 mo."  The examiner described the Veteran's skin as, "On waist-up and partial waist-down exam, symmetric itchy eczematous sub-acute red dry dermatitis.  No blisters, no pustules.  No scabies.  Clinically no infection."  The examiner wrote, "Clinically most like eczema.  There may be some psoriasis component overlap."  See VBMS document type entitled "Medical Treatment Record - Non-Government Facility," received 5/23/2007, on p. 4.  These private medical records show treatment for the Veteran's skin from January 2003 to May 2007, although there is a break in treatment from April 2004 to July 2006.

* A September 2003 VA treatment record shows that the Veteran reported having a scaling rash for four months of both hands.  He reported that he was diagnosed with hand dermatitis.  The Veteran also reported he had scaling under the arms and the top of the feet with occasional blistering.  The examiner described the Veteran's skin as having a scaling rash of both hands, both axillary folds, and dorsum of the feet with no blistering and no central clearing.  The examiner entered an assessment of "irritant contact dermatitis of the hands, doubt dermatophyte infection."  See VBMS document type entitled "CAPRI," received 04/09/2004, on p. 13-14.

* A December 8, 2008, VA treatment record shows that the Veteran was diagnosed with porphyria cutanea tarda based on "results from 24 hr urine."  See VBMS document type entitled, "CAPRI," received 12/9/2008.  

* A March 26, 2015, VA treatment record shows a diagnosis of porphyria cutanea tarda and hemochromatosis.  See VBMS document type entitled, "CAPRI," received 04/24/2015 at pgs. 5-10.  

* Porphyria cutanea tarda is a disease that has been determined to be related to exposure to herbicides; however, such disease would need to have manifested in service or within one year of service discharge-thus, by approximately September 1971.  

* The Board has requested that VA obtain or that the Veteran submit private medical records from Dr. Sherman Smith, who treated the Veteran for his skin disorder as early as 2002.  Thus, please check to see if these records have been added to the file, as they are potentially relevant to the Veteran's skin disability claim.

* The records show previous diagnoses of eczema, psoriasis, hyperkeratosis, and porphyria cutanea tarda.  These diagnoses are shown in both VA treatment records and private medical records.

While the Board has laid out some of the relevant facts, it asks that you review the record, examine the Veteran, and then answer the following questions:  

a. What skin disabilities does the Veteran currently have?

b. For each skin disability, is it at least as likely as not (50 percent probability or more) that such skin disability had its onset in service or is otherwise due to service, to include herbicide exposure?  

c. As to the diagnosis of porphyria cutanea tarda, which was first diagnosed in December 2008, is it at least as likely as not that such disability had its onset in service between September 1967 and September 1970 or within one year following service discharge in approximately September 1971?

The examiner is asked to provide a rationale for all opinions given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

